         Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
CENTER FOR PUBLIC INTEGRITY,                      )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )       Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                       )
                                                  )
and                                               )
                                                  )
OFFICE OF MANAGEMENT AND                          )
BUDGET,                                           )
                                                  )
        Defendants.                               )
                                                  )

                                    JOINT STATUS REPORT

       In accordance with the Court’s Order dated December 13, 2019, the parties hereby report

as follows:

       The parties met and conferred on December 17. The parties intend to file cross motions

for summary judgment. However, the parties cannot agree upon a proposed schedule.

Accordingly, consistent with the Court’s Order, the parties submit the following proposals for

summary judgment briefing.

                                        Defendants’ Proposal

       Defendants propose the following schedule:

              •   Defendants’ motion for summary judgment, including Vaughn

                  indexes/declarations due: January 31, 2020

              •   Plaintiff’s cross-motion and response due: February 14, 2020

              •   Defendants’ reply and response due: March 6, 2020

              •   Plaintiff’s reply due: March 13, 2020

                                                  1
          Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 2 of 7



       Defendants could not possibly file Vaughn indexes/declarations on December 20, as

Plaintiff proposes, without severely prejudicing their interests in this litigation. Pursuant to the

Court’s November 25, 2019 order, Defendants must complete production by this Friday,

December 20. Defendants are marshalling all available resources to meet this extremely

expedited production deadline, which they opposed. Defendants simply do not have the capacity

to also prepare their Vaughn indexes and declarations justifying all withholdings in the next three

days. Moreover, Vaughn indexes are used by district courts “in adjudicating summary judgment

motions in FOIA cases,” CREW v. Fed. Election Comm’n, 711 F.3d 180, 187 n. 5 (D.C. Cir.

2013), and for that reason are filed in conjunction with the agency’s summary judgment motion,

not in advance. The purpose of the Vaughn index is to enable litigation of the exemptions, not to

inform the public about the withheld information. Campaign v. FDA, 511 F.3d 187, 196 (D.C.

Cir. 2007) (“The principal purpose of a Vaughn index is to facilitate the litigation process.”).

Nor does Plaintiff seek a Vaughn index for the purpose of narrowing the disputed redactions.

       Likewise, it would be extremely difficult, if not impossible, for Defendants to file their

summary judgment motion on December 31, as Plaintiff proposes. A number of critical

personnel at DOJ, DoD, and OMB have pre-planned, pre-approved annual leave scheduled

during the holidays from December 24, 2019, through January 3, 2020, as well as pre-paid

vacation plans with their families during this time. For example, undersigned counsel for

Defendants will be on leave December 24-30, 2019, and her supervisor, Marcia Berman, will be

on leave December 25-January 3, with a pre-paid family vacation from December 25-January 1.

DoD’s principal FOIA attorney will be out of the country on personal leave January 1-17, 2020.

As noted above, Defendants are working on a highly expedited schedule to complete their

productions on December 20, leaving little to no time before critical personnel begin their leave



                                                  2
         Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 3 of 7



to prepare summary judgment materials before December 31. Nor can Defendants take

resources away from the production effort to work on preparing Vaughn indexes and declarations

and still meet their December 20 production deadline.

       Defendants’ proposal also takes into account the following existing deadlines between

now and on or about January 31 in other cases that critical personnel are responsible for.

Department of Defense: Bloche v. DoD, No. 07-2050 (D.D.C.) (Renewed motion for partial

summary judgment due January 31, 2020); James Madison Project v. DoD, No. 18-1091

(D.D.C.) (Draft Vaughn index and declaration due February 7, 2020); American Oversight v.

DoD, No. 18-787 (D.D.C.) (Summary judgment opposition and reply brief due January 10,

2020); American Oversight v. DoD, No. 19-618 (D.D.C.) (Draft Vaughn index); Knight First

Amendment v. DOJ, No. 18-1129 (D.D.C.) (2,000 pages to be processed, with final monthly

production anticipated at the end of December 2019); National Security Archive v. DoD, No. 17-

492 (D.D.C.) (4,000 pages to be processed every 60 days, with next interim production

anticipated on or before December 30, 2019); Institute For Policy Studies v. CIA, No. 06-960

(D.D.C.) (6,000 pages to be processed, with rolling monthly releases). Office of Management

and Budget (OMB): Citizens for Responsibility & Ethics in Washington (CREW) v. OMB, DoD,

& State, No. 19-3488 (D.D.C.) (Answer due on December 27, 2019); New York Times Company

v. OMB, No. 19-3562 (D.D.C.) (Production due on January 3, 2020); American Oversight v.

OMB, No. 19-3213 (D.D.C.) (Processing and production of 1,081 documents due January 21,

2020). Department of Justice: Ms. Richer is also counsel in Bird v. Barr, No. 19-1581 (D.D.C.),

which currently has a hearing on a motion for preliminary injunction scheduled for December

23, 2019. Ms. Berman anticipates she will have dozens of briefs and other filings to review

between now and January 31, 2020, given her management responsibility for numerous



                                                3
         Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 4 of 7



Government Information cases, as well as Department of Education cases, handled by the

Federal Programs Branch.

       Plaintiff’s proposal of providing Defendants three business days to prepare their

opposition to Plaintiff’s cross-motion and reply in support of their motion is patently

unreasonable. There is no reason for such a compressed briefing schedule, certainly not the mere

fact that Defendants have redacted information from records that are, by definition, inter- and

intra-agency communications. See Plaintiff’s Motion to Enforce Preliminary Injunction (ECF

No. 19); Complaint at 2-3 (setting forth Plaintiff’s FOIA requests).

                                       Plaintiff’s Proposal

       Plaintiff proposes the following schedule:

           •   Defendants’ Vaughn indexes due: December 20, 2019

           •   Defendants’ motion for summary judgment due: December 31, 2019

           •   Plaintiff’s cross-motion and response due: January 3, 2020

           •   Defendants’ reply and response due: January 8, 2020

           •   Plaintiff’s reply due: January 10, 2020

       Plaintiff requests an expedited schedule because the requested records and the

information that Defendants have redacted remain highly relevant to the ongoing impeachment

proceedings, which as the Court has recognized, are “a matter of extreme national concern.”

Opinion, Nov. 25, 2019, at 7. Plaintiff is willing to brief summary judgment on an accelerated

schedule and asks the Court and Defendants also to act quickly so that the public may be better

informed as they participate in the impeachment deliberations.

       Defendants’ Vaughn indexes will reflect the redaction decisions that Defendants have

already made, and therefore should be capable of quick production. The Vaughn indexes will


                                                 4
          Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 5 of 7



themselves give some information — to the public, as well as to the Court and to Plaintiff —

about what has been redacted and for that reason should be produced as quickly as possible.

       As the Court’s Opinion noted (at 11), “the primary value of the information lies in its

ability to inform the public of ongoing proceedings of national importance; and, in these

circumstances, ‘stale information is of little value.’” (Quoting Payne Enterprises, Inc. v. United

States, 837 F.2d 486, 494 (D.C. Cir. 1988).) Plaintiff asks that every effort be made to put the

relevant information before the public before it is stale.

Dated: December 17, 2019                       Respectfully submitted,


                                               _/s/ Peter Newbatt Smith_____________
                                               PETER NEWBATT SMITH (D.C. Bar No. 458244)
                                               Center for Public Integrity
                                               910 17th St NW, 7th Floor
                                               Washington, D.C. 20006-2606
                                               Tel: (202) 481-1239
                                               Email: psmith@publicintegrity.org

                                               Attorney for Plaintiff


                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               MARCIA BERMAN
                                               Assistant Director
                                               Federal Programs Branch


                                                /s/ Amber Richer__________________
                                               AMBER RICHER (CA Bar No. 253918)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20530
                                               Tel: (202) 514-3489
                                               Email: amber.richer@usdoj.gov

                                               Attorneys for Defendant

                                                  5
          Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 6 of 7



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2019, I electronically transmitted the foregoing to

the parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.



                                               /s/ Amber Richer__________________
                                              AMBER RICHER (CA Bar No. 253918)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 514-3489
                                              Email: amber.richer@usdoj.gov




                                                 6
          Case 1:19-cv-03265-CKK Document 21 Filed 12/17/19 Page 7 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
CENTER FOR PUBLIC INTEGRITY,                      )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )        Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                       )
                                                  )
and                                               )
                                                  )
OFFICE OF MANAGEMENT AND                          )
BUDGET,                                           )
                                                  )
        Defendants.                               )
                                                  )

                                     [PROPOSED] ORDER

       Upon consideration of the Joint Status Report filed December 17, 2019, it is ORDERED

that the parties shall adhere to the following schedule:

               a. Defendants’ motion for summary judgment and Vaughn index due:

                     _________________

               b. Plaintiff’s cross-motion and response due: _________________

               c. Defendants’ reply and response due: _________________

               d. Plaintiff’s reply due: _________________.




Date: __________________                      __________________________________________
                                              HON. COLLEEN KOLLAR-KOTELLY
                                              United States District Judge




                                                 1
